Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/31/22.  As directed by the amendment, claim 1 has been amended and no claims have been added nor cancelled.  As per below, the application is in condition for allowance of claims 1-5, 7-16, and 19-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed nasal device, the prior art does not disclose, either alone or suggest in combination, a device including an elongated support member, one or two rounded holder members, each arranged at a respective end of the support member, and each adapted to be inserted into a nostril with a distal end directed into the nostril and a proximal end adjacent the nostril opening, the holder members formed in one piece and made of a flexible material, the holder member(s) each including a rounded distal portion, an open proximal portion including an outer rim disposed circumferentially around an outer perimeter of the proximal portion and extending radially outward from the holder member and the outer rim being the end of the rounded holder member opposite the distal portion, and an intermediate waist portion between the distal and proximal portions and having at least one outer circumference in a plane transverse to a distal-proximal direction that is smaller than a respective largest outer circumference of at least the distal portion, the outer rim disposed circumferentially around the outer perimeter of the proximal portion and adapted to engage in an essentially airtight manner with the nostril opening around the entire circumference of the nostril opening and protrude outward from the nostril when the device is arranged in the nostril, and wherein the outer rim, proximal portion, intermediate waist portion, and rounded distal portion are connected by a continuous curved surface extending from the rounded distal portion to the outer rim and adapted to follow the profile of the nostril opening to secure the nasal device in the nostril opening such that the device is secured by contact between the continuous curved surface and inner surfaces of the nostril opening as set forth in independent claim 1.
The closest prior art references of record are: Childers (4,327,719), Lei (2016/0256716), Rimkus (5,890,491), Soper (2003/0209145), Dolezal et al. (2009/0007919), and Bergstrand Borjegren et al. (9,220,628).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.  Applicant’s argument regarding the Childers reference’s outer rim and its differences to the claimed invention are well-taken.  Applicant’s argument regarding the 112a rejection of claim 20 is also well-taken.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785